Case 1:20-cv-05771-NLH-AMD Document 12 Filed 03/04/21 Page 1 of 4 PageID: 92



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    DORIAN HUDSON,                        1:20-cv-05771-NLH-AMD
                   Plaintiff,             MEMORANDUM
                                          OPINION & ORDER
         v.

    EXPRESS TRANSFER &
    TRUCKING,
                 Defendant.


APPEARANCES

PREEYA BANSAL
MURPHY LAW GROUP, LLC
EIGHT PENN CENTER, SUITE 2000
1628 JOHN F. KENNEDY BLVD.
PHILADELPHIA, PA 19103

     On behalf of Plaintiff

JEFFREY DOWNS
J. DOWNS LAW
69 S. MAIN STREET
MULLICA HILL, NJ 08062

     On behalf of Defendant

HILLMAN, District Judge

     WHEREAS, Plaintiff Dorian Hudson filed a complaint alleging

that Defendant violated the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq. (“FLSA”), the New Jersey Wage and Hour Law, and

the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et

seq. (“NJLAD”); and

     WHEREAS, the parties settled their claims, and currently

pending before the Court is the parties’ joint motion to approve
Case 1:20-cv-05771-NLH-AMD Document 12 Filed 03/04/21 Page 2 of 4 PageID: 93



the settlement; and

     WHEREAS, because Plaintiff’s claims are for alleged

violations of the FLSA, the Court is required to review the

settlement agreement and determine whether the matter concerns a

bona fide dispute, and whether the settlement is a fair and

reasonable resolution for Plaintiff, Brumley v. Camin Cargo

Control, Inc., 2012 WL 1019337, at *1 (D.N.J. 2012); and

     WHEREAS, on February 5, 2021, this Court found that the

matter concerns a bona fide dispute and the settlement - as far

as the monetary compensation and attorneys’ fees - is a fair and

reasonable resolution for Plaintiff (Docket No. 9 at 6); but

     WHEREAS, the Court further found that the settlement

agreement’s limited confidentiality provision, the general

release provision, and the continuing jurisdiction provision

were questionable (Id. at 7); and

     WHEREAS, the Court ordered the parties to show cause,

within 15 days, as to why (1) the joint motion to approve the

settlement should not be denied due to the inclusion of the

confidentiality and general release of claims provisions in

their current form, or (2) the Court should not strike those

provisions and approve the remainder of the settlement terms

(Id. at 14); and

     WHEREAS, the Court further ordered the parties to modify

the continuing jurisdiction provision to provide a reasonable

                                     2
Case 1:20-cv-05771-NLH-AMD Document 12 Filed 03/04/21 Page 3 of 4 PageID: 94



termination date for the Court’s retention of jurisdiction

(Id.); and

     WHEREAS, the Court noted that if the parties determined

that they wished to modify or remove the confidentiality and

general release provisions, they could resubmit a revised

settlement agreement for the Court’s consideration (Id. at 14

n.5); and

     WHEREAS, on February 24, 2021, the parties submitted a

revised settlement agreement that removed the confidentiality

provision and the retention of jurisdiction provision, and

modified the release provision to only those claims asserted in

this litigation; and

     WHEREAS, the Court finds for the reasons expressed in the

February 5, 2021 Opinion that the revised settlement agreement

(Docket No. 11-1) memorializes a fair and reasonable resolution

for Plaintiff; 1

     THEREFORE,

     IT IS on this      3rd         day of     March     , 2021

     ORDERED that the Joint MOTION for Settlement Approval [8]


1 As noted in the Court’s prior Opinion with regard to the
original settlement agreement, the general release provision in
the revised settlement agreement references “Stoltzfus” in the
last sentence. (See Docket No. 9 at 9; Docket No. 11-1 at 5.)
The Court finds this to be a scrivener’s error and “ETT” should
be substituted for “Stoltzfus.” This drafting error does not
impact the Court’s ability to approve the revised settlement
agreement.
                                     3
Case 1:20-cv-05771-NLH-AMD Document 12 Filed 03/04/21 Page 4 of 4 PageID: 95



be, and the same hereby is, GRANTED, and the Court approves the

revised settlement agreement [11-1]; and it is further

     ORDERED that the Clerk of the Court shall mark this matter

as CLOSED.

                                             s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     4
